                                                                           FILED
                IN THE UNITED STATES DISTRICT COURT                        JUN 2 6 2019
                    FOR THE DISTRICT OF MONTANA
                                                                        Clerk, U.S District Court
                        GREAT FALLS DIVISION                               District Of Montana
                                                                               Great Falls


 SANDRA J. HORN,

                   Plaintiff,                    CV 18-123-GF-BMM-JTJ

     vs.
                                                         ORDER
 K&K TRUCKING, INC. and PETER
 BARBER,

                   Defendants.

      The Court conducted a telephonic status conference in this case on

June 26, 2019. Plaintiff was represented by Brian M. Joos, Esq. Defendants were

represented by Adam M. Shaw, Esq. and Scott G. Gratton, Esq. The parties

requested that the Court vacate the current Scheduling Order and set a scheduling

conference in approximately 60 days.

      Accordingly, IT IS ORDERED:

      l.    The parties' oral motion to Vacate Scheduling Order is GRANTED.

      2.    The Scheduling Order issued on November 14, 2018 (Doc. 17) is

VACATED.

      3.    The Court will conduct a telephonic status conference on
August 26, 2019, at 2:00 p.m for the purpose of establishing a schedule for the final

disposition of this case. The Court will provide the parties with the call-in number.

      DATED this 26th day of June, 2019.



                                                    - .- -··-) _.,-------;
                                                                   __



                                                  ,/.:::>;_0~ _,./.__::..--L.----v------
                                               .. ~·Johniohnston        ·.::=,-   -~----
                                                   United States Magistrate Judge




                                         -2-
